               Case 2:17-cv-01727-JCC Document 49 Filed 09/24/19 Page 1 of 12




 1                                                                  The Honorable John C. Coughenour
 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9    NICLAS FOSTER,as Personal Representative
      ofthe Estate of MEIKE FOSTER,
10                                                          No. 17-cv-01727-JCC
11                                        Plaintiff,
                                                            DEFENDANTS'PRE-HEARING BRIEF
12           v.                                             CONCERNING PLAINTIFF'S
                                                            EVIDENCE OF OTHER FIRES
13    AMERICAN HONDA MOTOR COMPANY,
      INC., a foreign corporation; HONDA MOTOR             [EVIDENTIARY HEARING:
14    COMPANY,LTD.,a foreign corporation;                   October 1,2019 at 9:00 a.m.]
      HONDA NORTH AMERICA,INC., a foreign
15
      corporation; HONDA OF CANADA
16    MANUFACTURING dlb/a HONDA OF
      CANADA,INC.,a foreign corporation;
17    HONDA R&D AMERICAS,INC., a foreign
      corporation,
18
                                       Defendants.
19

20
                        I.     INTRODUCTION AND RELIEF REQUESTED
21
             This is a products liability action arising out of a November 2014 vehicle fire involving a
22
      Honda CR-V. Plaintiff, as personal representative of the estate of Meike Foster, is seeking to
23
     introduce evidence of seventeen other fire incidents involving Honda CR-V model vehicles in an
24

25   effort to prove the cause of the subject fire—because he has no other evidence to support his

26   current causation theory. This is an improper use of other incidents and, because plaintiff cannot

      DEFENDANTS'PRE-HEARING BRIEF CONCERNING                          KELLER ROHRBACK L.L.P.
     PLAINTIFF'S EVIDENCE OF OTHER FIRES                                   1201 Third Avenue, Suite 3200
                                                                              Seattle, WA 96101-3052
     (17-cv-01727-JCC) - I                                                 TELEPHONE; (206) 623-1900
                                                                            FACSIMILE: (206) 623-3384
               Case 2:17-cv-01727-JCC Document 49 Filed 09/24/19 Page 2 of 12




 1     meet his burden of establishing the foundational requirements for admission of those other

 2     incidents—most notably, showing that the other fires happened under substantially similar
 3
       circumstances or conditions and were caused by the same components and ignition mechanism—
 4
       the evidence is inadmissible and should be excluded. Plaintiff's other incidents evidence also is
 5
       inadmissible and should be excluded because the dangers of unfairness, confusion, and undue
 6
       expenditure ofthe Court's and the jury's time litigating collateral issues relating to the other fires,
 7

 8     outweighs any potential marginal relevance of those fires. FRE 401,402 and 403.

 9                                     II.     STATEMENT OF FACTS
10     A.     Factual Circumstances Prior To Fire
11            The CR-V fire at issue happened on November 26, 2014 at the Meridian Valley Country
12
       Club in Kent, Washington. Meike Foster, who tragically died in the fire, had driven her vehicle a
13
       short distance from her home to the Country Club that evening to socialize with friends. It is
14
       undisputed that her CR-V functioned normally during that drive. When she arrived at the Country
15

16     Club, Ms. Foster parked her CR-V in the paved parking lot at approximately 5:00 p.m. and went

17     inside. At approximately 10:00 p.m., Ms.Foster left the club with friends and walked to her parked

18_    car. She drove her CR-V only two-tenths of a mile up the driveway ofthe Country Club and then,
19
      for completely unknown reasons, she drove off the paved driveway and into a wooded area
20
       alongside the driveway. At approximately 10:25 p.m., neighbors called 911 after hearing a loud
21
      noise and seeing smoke in the wooded area where Ms. Foster had driven.
22
              The area into which Ms. Foster drove her CR-V is and was an area covered with ivy and a
23

24    deep layer offallen needles and leaves from the surrounding cedar and maple trees. The area also

25    was covered with a canopy of deciduous trees. When first responders arrived, Ms. Foster had

26    already passed away from smoke inhalation.

       DEFENDANTS'PRE-HEARING BRIEF CONCERNING                              KELLER ROHRBACK L.L.P.
      PLAINTIFF'S EVIDENCE OF OTHER FIRES                                      1 201 Third Avenue, Suite 3200
                                                                                   Seattle, WA 98101-3052
      (17-cv-01727-JCC) - 2                                                    TELEPHONE: (206) 623-1900
                                                                                F ACSIMILE: (206) 623-3384
              Case 2:17-cv-01727-JCC Document 49 Filed 09/24/19 Page 3 of 12




 1            Defendants' fire cause and origin expert, Mr. Larry Brown, will testify that the subject fire

 2    started because Ms. Foster was parked for an extended period of time over the ivy and deep layer
 3
      of fallen needles and leaves and that most of the underside of her CR-V, including its relatively
 4
      hot catalytic converter was in contact with, and ignited, the ground cover. (See ISI Investigations
 5
      Report by Larry Brown, attached as Exhibit A to the accompanying David J. Russell Declaration).
 6
      The area where Ms. Foster was parked for an extended period of time before the fire was reported
 7

 8    looked like this:

 9

10

11

12

13

14

15

16

17

18

19

20

21

22   B.      Plaintiff Relies Solely On Other CR-V Fire Incidents To Prove That The CR-V Here
             Had A Defect And That That Defect Caused The Fire.
23

24           Plaintiff alleges that the design of the 2012-2014 CR-V is defective, claiming that a plastic

25   cover on the underside of the vehicle might have allowed organic debris to collect and/or rodents

26   to build a nest at some time before Ms. Foster started driving up the driveway. (Ex. B to the

      DEFENDANTS'PRE-HEARING BRIEF CONCERNING                            KELLER ROHRBACK L.L.P.
     PLAINTIFF'S EVIDENCE OF OTHER FIRES                                     1201 Third Avenue, Suite 3200
                                                                                 Seattle, WA 98101-3052
     (17-cv-01727-JCC) - 3                                                   TELEPHONE: (206) 623-1900
                                                                              F ACSIMILE: (206) 623-3384
             Case 2:17-cv-01727-JCC Document 49 Filed 09/24/19 Page 4 of 12




 1    accompanying David J. Russell Declaration, Deposition of Mark W. Arndt, 26:19-25, 27:1-8,

 2    32:3-6, 38:3-5, 39:7-10). However, Mr. Arndt, plaintiffs fire cause and origin expert, admitted
 3
      during his deposition that he had never found any remnants of any organic debris despite having
 4
      specifically searched for such materials. (Ex. B to Russell Dec., Arndt Dep. 32:3-20). Nor was
 5
      he aware of anyone who has seen or documented the presence of any remnants of organic debris
 6
      near the exhaust pipe in the area of the plastic undercover where he believes the subject fire may
 7

 8    have started. (Ex. B to Russell Dec., Arndt Dep. 69:5-17). Mr. Arndt also admitted that he didn't

 9    have any evidence to establish that a rodent brought in any organic debris to the undercover, and
10    he cannot testify to a reasonable degree of certainty that any alleged organic debris was brought
11
     there by rodents. (Ex. B to Russell Dec., Arndt Dep. 68:15-19, 38:16-20). Mr. Arndt further
12
      admitted that he didn't know when any such alleged organic material or rodent's nest might have
13
     found its way into the plastic undercover of the 2014 CR-V. (Ex. B to Russell Dec., Arndt Dep.
14

15   37:20-25, 38:1-3, 24-25). Notably, however, Mr. Arndt admitted that leaves and organic debris

16   similar to and consistent with the ivy bed, dried needles and leaves in the area around and under

17   Ms. Foster's burned vehicle, was found adhered to the bottom side of the CR-V's underbody
18
     components. (Ex. B to Russell Dec., Arndt Dep. 32:18-25, 33:1-25).
19
             Now, admitting the absence of any evidence that organic debris collected in the plastic
20
     undercover ofthe vehicle in this case, or how such debris allegedly got there, Mr. Arndt is hoping
21
     to rely on other incidents of CR-V fires to support his theory that organic debris might have
22

23   collected there in this case, because he believes, "[i]t's a common mechanism in the other

24   incidents. Other people have seen the remnants on fire in [other] vehicles ..." (Ex. B to Russell

25   Dec., Arndt Dep. 38:6-14). Mr. Arndt also is relying on a few other incidents of CR-V fires that
26
     noted a rodent nest was a likely or possible cause of the fire, because "one way of getting organic

      DEFENDANTS'PRE-HEARING BRIEF.CONCERNING                          KELLER ROHRBACK L.L.P.
     PLAINTIFF'S EVIDENCE OF OTHER FIRES                                   1201 Third Avenue, Suite 3200
                                                                               Seattle, WA 98101-3052
     (17-cv-01727-JCC) - 4                                                 TELEPHONE: (206) 623-1900
                                                                            F ACSIMILE: (206) 623-3384
              Case 2:17-cv-01727-JCC Document 49 Filed 09/24/19 Page 5 of 12




 1    debris there would be to have a rodent carry it in there and make a nest." (Ex. B to Russell Dec.,

 2    Arndt Dep. 68:6-12).
 3
             Recently, and after Mr. Arndt's deposition, another expert retained by plaintiff sifted
 4
      through a large swatch of various fire debris that was deposited on top of the plastic undercover
 5
      area during the fire and located a few small twigs and conifer needles. Plaintiff claims these few
 6
      pieces of organic material support his theory that a rodent may have built a nest near the vehicle's
 7

 8    exhaust components during the time Ms. Foster was in the Country Club. However, there is no

 9    evidence to support such a claim. Western Washington rodents do not build nests during the winter
10    months and the few small twigs and conifer needles located among the fire debris are not the type
11
      of materials that Western Washington rodents would use to build a nest. See report of George
12
      James Kenagy, Ph.D. attached as Ex. C to Russell Dec.
13
      C.     The Other CR-V Fire Incidents.
14
             Plaintiff is hoping to introduce his evidence of other CR-V fires to prove both defect and
15

16   causation. However, of the seventeen fires at issue, there is no available information at all about

17   the cause of the fire in nine of.them. As for the remaining eight fires, leaves or organic debris
18   were listed as apparent causes in five of them, and a rodent's nest was listed as either a "likely,"
19
     "possible," or "apparent" cause in three of them. As outlined above, plaintiff has no evidence
20
     other than a few small twigs and conifer needles that there was any entrapped organic debris on
21
     the undercarriage of Ms. Foster's vehicle and there is no substantive evidence that a rodent built a
22

23   nest in Ms. Foster's vehicle.

24           Finally, only five of the seventeen fires at issue happened before November 26, 2014, the

25   date ofthe fire at issue in this case. All ofthese issues will be covered in much more detail during
26   the upcoming evidentiary hearing. The challenge for the defendants in writing this brief is that

     DEFENDANTS'PRE-HEARING BRIEF CONCERNING                             KELLER ROHRBACK L.L.P.
     PLAINTIFF'S EVIDENCE OF OTHER FIRES                                    1 201 Third Avenue, Suite 3200
                                                                                Seattle, WA 98101-3052
     (17-cv-01727-JCC) - 5                                                  TELEPHONE: (206) 623-1900
                                                                             F ACSIMILE: (206) 623-3384
              Case 2:17-cv-01727-JCC Document 49 Filed 09/24/19 Page 6 of 12




 1   they don't currently know (and won't know until plaintiff files his pre-hearing brief) exactly how

 2 (or even if) plaintiff is going to claim each of the other CR-V fires occurred under substantially

 3
      similar circumstances as the subject fire. It is undisputed that none of the other fires involved a
 4
      CR-V that was parked off-road over a deep layer offallen conifer needles and deciduous leaves.
 5
                                     III.    STATEMENT OF ISSUES
•6
             1.      To be admissible, plaintiff must present detailed evidence to establish that each of
 7

 8   the other CR-V fires occurred under substantially similar conditions as the CR-V fire at issue in

 9   this case. Defendants submit that plaintiff cannot meet that burden of proof.

10           2.      Even if plaintiff could satisfy his foundational burden of showing that some or all
11
     ofthe seventeen other CR-V fires occurred under substantially similar circumstances as the present
12
     case, evidence of all of those other CR-V fires should be excluded because the dangers of
13
     unfairness, confusion, and undue expenditure oftime litigating collateral issues related to the other
14
     CR-V fires outweighs any marginal relevance of the other fires.
15

16                                          IV.     AUTHORITY

17   A.      Under Both Federal And Washington State Law, Before Evidence of Other CR-V
             Fires Can Be Introduced As Proof of A Design Defect or Causation, The Proponent
18           Must Establish That The Circumstances Of Each Fire Are "Substantially Similar"
             To Those In The Present Case.
19

20           It is black letter law that, when a plaintiff attempts to introduce evidence ofother incidences

21   or accidents as direct proof of a design defect or causation in a products liability case, he or she

22   has the burden of establishing "substantial similarity" between the other incidents and the incident
23   at issue. Daniel v. Coleman Co. Inc., 599 F.3d 1045, 1048 (9th Cir. 2010)(affirming district
24
     court's exclusion of other incidents sought to be introduced because plaintiff had not satisfied his
25
     foundational burden of establishing the prior incidents were substantially similar); Cooper v.
26
     Firestone Tire and Rubber Co., 945 F2d 1102, 1105 (9th Cir. 1991), citing Pau v. Yosemite Park
     DEFENDANTS'PRE-HEARING BRIEF CONCERNING                              KELLER ROHRBACK L.L.P.
     PLAINTIFF'S EVIDENCE OF OTHER FIRES                                      1 201 Third Avenue, Suite 3200
                                                                                  Seattle, WA 98101-3052
     (17-cv-01727-JCC) - 6                                                    TELEPHONE: (206) 623-1900
                                                                               FACSIMILE: (206) 623-3384
                Case 2:17-cv-01727-JCC Document 49 Filed 09/24/19 Page 7 of 12




 1    and Curry Co., 928 F.2d 880, 889(9th Cir. 1991); Lewy v. Remington Arms Co., 836 F.2d 1104,

 2     1109 (8th Cir. 1988) (excluding evidence because plaintiff's counsel failed to lay an adequate
 3
      foundation to show that the other evidence was substantially similar); Brooks v. Chrysler Corp.,
 4
      786 F.2d 1191, 1195 (D.C. Cir. 1986); McKinnon v. Skil Corp.,638 F.2d 270, 277(1'Cir. 1981).
 5
               While there is no fixed definition of when a prior incident is(or is not)substantially similar,
 6
      the evidentiary standard means that the other accidents or incidents must have occurred under
 7

 8    substantially similar circumstances. Hale v. Firestone Tire & Rubber Co., 756 F.2d 1322, 1332

 9 (8th Cir. 1985)("Evidence of prior accidents is admissible only if the proponent of the evidence

10    shows that the accidents occurred under circumstances substantially similar to those at issue in the
11
      case at bar."); Brooks, 786 F.2d at 1195 (D.C. Cir. 1986)(same); Rye v. Black & Decker Mfg. Co.,
12
      889 F.2d 100, 102 (6th Cir. 1989)("[s]ubstantial similarity means that the accidents must have
13
      occurred under similar circumstances or share the same cause"). Washington state courts agree.
14

15    Blood v. Allied Stores, Corp., 381 P.2d 742,744(Wash. 1963)(refusing to entertain an assignment

16    of error to the trial court's exclusion of evidence of prior incidents due to the "paucity" of

17    information as to the circumstances ofthe other incidents); O'Dell v. Chicago, Milwaukee St. Paul
18
      & Pacific R.R. Co,496 P.2d 519(Wn. App. 1972).
19
              "The rule rests on the concern that evidence of dissimilar accidents lacks the relevance
20
      required for admissibility under Federal Rules of Evidence 401 and 402."1 Cooper, 945 F.2d at
21
      1 105, citing Pettyjohn v. Kalamazoo Center Corp., 868 F.2d 879, 881 (6th Cir. 1989); McGonigal
22

23    v. Gearhart Indus., Inc., 851 F.2d 774, 778 (5th Cir. 1988). Other fires that are not substantially

24    similar to the fire at issue are simply irrelevant and, therefore, inadmissible. See, Nachtsheim v.

25

26
       Under FRE 402 provides that "Relevant evidence is admissible ...,irrelevant evidence is inadmissible."
     DEFENDANTS'PRE-HEARING BRIEF CONCERNING                                     KELLER ROHRBACK L.L.P.
     PLAINTIFF'S EVIDENCE OF OTHER FIRES                                              1201 Third Avenue, Suite 3200
                                                                                         Seattle, WA 98101-3052
     (17-Cv-01727-JCC) - 7                                                           TELEPHONE: (206) 623-1900
                                                                                       FACSIMILE: (206) 623-3384
              Case 2:17-cv-01727-JCC Document 49 Filed 09/24/19 Page 8 of 12




 1    Beech Aircraft Corp., 847 F.2d 1261, 1269(7th Cir. 1988)("As the circumstances and conditions

 2    ofthe other accidents become less similar to the accident under consideration, the probative force
 3
      of such evidence decreases.").
 4
             The "foundational requirement ofestablishing substantial similarity is especially important
 5
      in cases where the evidence is proffered to show the existence ofa design defect." Barker v. Deere
 6
      & Co., 60 F.3d 158, 162 (3d Cir. 1995). This is because "the jury is invited to infer from the
 7

 8    presence of other accidents that a design defect existed which contributed to the plaintiff's

 9    injuries." Id. at 162-63, citing Nachtsheim, 847 F.2d at 1269; see also, Crump v. Versa Products,
10   Inc.,400 F.3d 1104, 1109(8th Cir. 2005)(prior incidents of a hinge failure in a ladder where hinge
11
      was in a different position was not admissible to prove defect). Likewise, le]vidence proffered
12
      to illustrate the existence ofa dangerous condition necessitates a high degree of similarity because
13
      it weighs directly on the ultimate issue to be decided by the jury." Four Corners Helicopters, Inc.
14

15    v. Turbomeca, S.A., 979 F.2d 1434, 1440(10th Cir. 1992).

16           So for evidence of other accidents to even be marginally relevant, it must bear
             similarities in critical respects to the accident at issue in this case. This is an
17           extremely difficult test to satisfy in a case such as this one, given the highly fact-
             specific nature of each and every accident .. .
18
     Hayes v. MTD Product, Inc. 2008 WL 2859223, * 2(W.D. Ky. 2008).
19

20           And, when other accidents or incidents are offered to prove causation,the proponent ofthe

21   evidence must also establish a "high degree of similarity." Eisenbise v Crown Equipment Corp.,
22   260 F. Supp.3d 1250, 1265 (S.D. Ca. 2017)("Because causation is an ultimate issue for the jury
23
     to decide, Plaintiffs must establish that all of the incidents relied upon by [their expert] are
24
     substantially similar to a high degree of certainty.") (emphasis in original); Hayes, 2008 WL
25
     2859223, * 3; Burke v. U-Haul Intrl., 2007 WL 403588, *1 (W.D. Ky, 2007); see also, Kuta v.
26
     Newberg,600 N.W.2d 280,289(Iowa 1999)("[e]vidence of prior accidents 'is not relevant to the
      DEFENDANTS'PRE-HEARING BRIEF CONCERNING                            KELLER ROHRBACK L.L.P.
      PLAINTIFF'S EVIDENCE OF OTHER FIRES                                    1201 Third Avenue, Suite 3200
                                                                                 Seattle, WA 98101-3052
     (17-cv-01727-JCC) - 8                                                   TELEPHONE: (206) 623-1900
                                                                              F ACSIMILE: (206) 623-3384
              Case 2:17-cv-01727-JCC Document 49 Filed 09/24/19 Page 9 of 12




 1    issue of causation of the occurrence in question in the absence of proof of substantial similarity of

 2    all conditions that might enter into or affect causation"). The reason for the foundational
 3
      requirement that the proponent of evidence offered to show causation establish a high similarity
 4
      of circumstances was aptly explained by the Seventh Circuit in Nachtshelm,.847 F.2d at 1268-69:
 5
            The rationale for this rule is simple. In such cases, the jury is invited to infer from
 6          the presence of other accidents (1) that a dangerous condition existed (2) which
            caused the accident. [citations omitted.] As the circumstances and conditions of
 7
            the other accidents become less similar to the accident under consideration, the
 8          probative force of such evidence decreases. At the same time, the danger that the
            evidence will be unfairly prejudicial remains. 'Thejury might inferfrom evidence
 9          ofthe prior accident alone that ultra-hazardous conditions existed . . and were
            the cause of the later accident without those issues having ever been proved.
10          '[citations omitted].
11
      Nachtshelm, 847 F.2d at 1268-69(emphasis added).
12
             Here, because plaintiffseeks to introduce evidence ofother CR-V fires to prove both design
13
      defect and causation, he bears the high burden of showing that the other fires occurred under
14
      substantially similar conditions or circumstances as the fire at issue in this case. This is a burden
15

16   that he cannot meet.

17   B.      Evidence Of The Other CR-V Fires Should Also Be Excluded Because The Evidence
             Would Be More Prejudicial Than Probative.
18
             Even if plaintiff could satisfy his burden of showing substantial similarity ofthe other CR-
19

20   V fires, the dangers of unfairness, confusion and undue expenditure of time litigating collateral

21   issues compel exclusion of the evidence. Nachtshelm, 847 F.2d at 1269 ("even when substantial

22   identify ofthe circumstances is proven,the admissibility ofsuch evidence lies within the discretion
23   of the trial judge who must weigh the dangers of unfairness, confusion, and undue expenditure of
24

25

26

      DEFENDANTS'PRE-HEARING BRIEF CONCERNING                            KELLER ROHRBACK L.L.P.
     PLAINTIFF'S EVIDENCE OF OTHER FIRES                                     1 201 Third Avenue, Suite 3200
                                                                                 Seattle, WA 98101-3052
     (17-cv-01727-JCC) - 9                                                   TELEPHONE: (206) 623-1900
                                                                              FACSIMILE: (206) 623-3384
              Case 2:17-cv-01727-JCC Document 49 Filed 09/24/19 Page 10 of 12




 1    time in the trial of collateral issues against the factors favoring admissibility"); FRE 403;2 Rye v.

 2    Black & Decker Mfg. Co., 889 F.2d 100, 103(6t1 Cir. 1989)(same); Hicks v. Sixflags Over Mid-
 3
      America, 821 F.2d 1311 (8th Cir. 1987)(same); McKinnon v. Skil Corp., 638 F.2d 270, 277 (1st
 4
      Cir. 1981)(same); Brooks v. Chrysler Corp.,786 F.2d 1191, 1198(D.C. Cir. 1986)(affirming trial
 5
      court's exclusion of evidence because of minimal probative value and substantial delay because
 6
      Chrysler would have attempted to rebut the substance of each of the numerous other incidents or
 7

 8    to distinguish them from the alleged defect in the present case); Burke v. U-Haul                         2007 WL

 9    403588, *1 (W.D. Ky. 2007)(expressing concern that "introduction of the prior accidents could
10    mislead the jury as to the cause ofthe accident[;][t]hey may create trials within the trial.").
11
               Here,to allow plaintiffto introduce evidence related to the other CR-V fires would require,
12
      in addition to defending the allegations in this case, that defendants essentially defend the against
13
      cause ofthe other fires at issue. And, it is undisputed that there is no information about the cause
14

15    of at least nine of those fires. Defendants would be required to not only cross-examine plaintiff's

16    expert in detail on each of the other CR-V fires for which the expert has no direct knowledge, but

17    they would also be required to introduce evidence dernonstrating the specific dissimilarities
18
      between the other CR-V fires and the fire at issue. This would result in numerous and unnecessary
19
      sub-trials and consume significant court and jury time and resources. It would also improperly
20
      shift the burden of proving dissimilarity to the defendants. For these reasons, the evidence should
21
      be excluded.
22

23

24   //

25
      2
26     FRE 403 instructs: "The court may exclude relevant evidence if its probative value is substantially outweighed by
       a danger of one or more ofthe following: unfair prejudice, confusing the issues, misleading the jury, undue delay,
       wasting time, or needlessly presenting cumulative evidence."
     DEFENDANTS'PRE-HEARING BRIEF CONCERNING                                        KELLER ROHRBACK L.L.P.
     PLAINTIFF'S EVIDENCE OF OTHER FIRES                                                 1201 Third Avenue, Suite 3200
                                                                                            Seattle, WA 98101-3052
     (17-cv-01727-JCC) - 10                                                              TELEPHONE: (206) 623-1900
                                                                                         FACSIMILE: (206) 623-3384
              Case 2:17-cv-01727-JCC Document 49 Filed 09/24/19 Page 11 of 12




 1                                          V.      CONCLUSION
 2           The testimony during the upcoming hearing will establish that plaintiff cannot satisfy his
 3
      significant foundational burden of establishing that the other CR-V fires happened under
 4
      substantially similar circumstances as the circumstances of the fire at issue here. As a result, all
 5
      of plaintiff's evidence regarding the other fires should be deemed inadmissible. And, even if
 6
      plaintiff could establish substantial similarity, the evidence should be excluded because the
 7

 8    prejudicial effect of admitting the evidence would outweigh any established marginal relevance.

 9    If admitted, the defendants would be required to not only defend the facts ofthe fire at issue here,
10    but also defend against each of the other CR-V fires and cross-examine plaintiff's expert witness
11
      as to those fires despite the fact he has no firsthand knowledge of the fires or the investigations
12
      into them. In turn, having to litigate these collateral issues will extend the trial and consume
13
      significant court and jury time. It would also improperly shift the burden of proving dissimilarity
14

15    to the defendants. For these reasons, all the proffered evidence of other CR-V fires should be

16    excluded.
                                 1
17            DATED this        day of September, 2019.
18                                                                      AC
19

20                                                  By
21
                                                           av'er.T.  ss WS     A #17289
                                                              er ohr ck L. .P.
                                                          201 hire Avenu , Suite 3200
22                                                       Seattle, WA 98101
                                                         Phone:(206)623-1900 / Fax:(206)623-3384
23                                                       Email: drussell@kellerrohrback.corn.
24                                                   Attorneys for Defendants
25

26

      DEFENDANTS'PRE-HEARING BRIEF CONCERNING                           KELLER ROHRBACK L.L.P.
     PLAINTIFF'S EVIDENCE OF OTHER FIRES                                     1201 Third Avenue, Suite 3200
                                                                                 Seattle, WA 98101-3052
     (17-cv-01727-JCC) - 11                                                  TELEPHONE: (206) 623-1900
                                                                              F ACSIMILE: (206) 623-3384
              Case 2:17-cv-01727-JCC Document 49 Filed 09/24/19 Page 12 of 12




 1                                   CERTIFICATE OF SERVICE
 2           The undersigned certifies under penalty of perjury under the laws ofthe State of
      Washington that on the below date,I caused to be served by CM/ECF or email, a true and correct
 3    copy ofthis.document to:
 4
      Mr. Thomas J. Breen(WSBA #34574)
 5    Mr. Peter O'Neil(WSBA #28198)
      Ms. Kristin Houser(WSBA #7286)
 6    Schroeter Goldmark & Bender
      810 Third Avenue, Suite 500
 7
      Seattle, WA 98104
 8    Email: breen@sgb-law.com; peteroneil@sgb-law.com; houser@sgb-law.com;
      oneil@sgb-law.com
 9

10            DATED at Seattle, Washington thiso(7 day of September, 2019.
11

12                                               ( A/t4                  MILAAAled •
                                                 Autumne L. Weingart
13

14

15   4852-5609-0790, v. 1

16

17

18

19

20

21

22

23

24

25

26

     DEFENDANTS'PRE-HEARING BRIEF CONCERNING                        KELLER ROHRBACK L.L.P.
     PLAINTIFF'S EVIDENCE OF OTHER FIRES                                1201 Third Avenue, Suite 3200
                                                                           Seattle, WA 98101-3052
     (17-cv-01727-JCC) - 12                                             TELEPHONE: (206) 623-1900
                                                                         FACSIMILE: (206) 623-3384
